DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 11/22/2021, Applicant amended claims 1, 3 and 11-12, added new claims 25-29 and canceled claims 6, 8, and 18-20.  Therefore claims 1-5, 7, 9-10, 13-17 and 25-29 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record to address and correct the remaining dependency of claims 7 and 9 from canceled claim 6 in the amendment of 11/22/2021 appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The application has been amended as follows:
7. (Currently Amended) The system of claim [[6]] 1, the alerts engine further to: 
determine that the predicted exposure of the good has surpassed the pre-determined exposure threshold for the good; and 
generate a second electronic message to be sent to the user by the network interface in response to the determination that the predicted exposure of the good has surpassed the pre- determined exposure threshold for the good, the second electronic 

9. (Currently Amended) The system of claim [[6]] 1, wherein the recognition engine comprises a recurrent neural network that has been trained on training data of the system, the recurrent neural network to be used by the recognition engine to generate the future plurality of temperature readings.

Allowable Subject Matter
Claims 1-5, 7, 9-10, 13-17 and 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance: While Quick et al. (WO 2004/063124 A1) discloses using the sum of temperature and time, i.e. Σ (T- To)δt where To = 0°C, (Quick, Page 20, Line 28-Page 21, Line 4), the time difference δt is not bases on a future time nor is the temperature T a predicted future temperature.  Consequently, the prior art of record does not disclose the limitations “summing across the one or more future timestamps a product of a difference between a future timestamp of the one or more future timestamps and a previous timestamp and a difference between the predicted future temperature of the good at the future timestamp of the one or more future timestamps and the threshold; and adding a result of the summing to the current exposure of the good,” of independent claims 1, 11 and 25. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEROLD B MURPHY/Examiner, Art Unit 2687           
/CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687